              Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 1 of 61 Page ID
                                               #:3210




                                $/%(570&2+(1 6%1
                                  /2(% /2(%//3
                                6DQWD0RQLFD%OYG6XLWH
                                  /RV$QJHOHV&$
                                7HOHSKRQH 
                                  )DFVLPLOH 
                                DFRKHQ#ORHEFRP
                                  
                                
                                  $WWRUQH\VIRU'HIHQGDQW
                                &$5(51&$5//&
                                  
                               
                                                          81,7('67$7(6',675,&7&2857
                                                          &(175$/',675,&72)&$/,)251,$
                                                                           
                                                                        
                                                                           
                                 &223(5'580&223(5$7,1*                 &DVH1RFY$%-35
                                    3$57,(6*5283                          
                                                                          $VVLJQHGWR+RQ$QGUH%LURWWH-U
                                                   3ODLQWLII               
                                                                          
                                                                             6(/(&7('(;&(5376)520
                                       Y                                '2&80(176,15(48(67)25
                                                                             -8',&,$/127,&(
                                  $.$³$1*(/86&+(0,&$/´                 
                                    $1'25³$1*(/(6&+(0,&$/                
                                 &203$1<,1&25325$7('´ 0             >)LOHGFRQFXUUHQWO\ZLWK0RWLRQWR
                                    2',21 6216,1&3(0$&2           'LVPLVV3ODLQWLIIV¶&RPSODLQW
                                                                          'HFODUDWLRQRI$OEHUW&RKHQDQG
                                    ,1&6$62/&+(0,&$/6 86$              5HTXHVWIRU-XGLFLDO1RWLFH@
                                 //&6287+(51$9(18(              
                                    //&HWDO
                            
                                                   'HIHQGDQWV
                            
                                                                              'DWH    )HEUXDU\
                             DQG5HODWHG&RXQWHUFODLPV&URVV             7LPH   DP
                                &ODLPVDQG7KLUG3DUW\&RPSODLQWV            &W5P   %
                                                                           
                                            &RXQWHU'HIHQGDQWV
                            
                                
                             
                                
                            
                            
                            
                            

                                                                                  6(/(&7('(;&(5376)520'2&80(176
       /RHE /RHE
$/LPLWHG/LDELOLW\3DUWQHUVKLS
                                                               
    ,QFOXGLQJ3URIHVVLRQDO
         &RUSRUDWLRQV
                                               
                                                                               &$6(12FY$%-35
                                    
              Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 2 of 61 Page ID
                                               #:3211




                                           7KHGRFXPHQWVLQWKH5HTXHVWIRU-XGLFLDO1RWLFHDUHYROXPLQRXV,QRUGHUWR
                                DVVLVWWKH&RXUWLQORFDWLQJUHIHUHQFHGSDJHVZHDUHVXEPLWWLQJWKLV6HOHFWHG
                                ([FHUSWV)URP'RFXPHQWVLQWKH5HTXHVWIRU-XGLFLDO1RWLFHMRLQWO\ILOHGE\
                                &DUHUQFDU//&DQG$UPVWURQJ)ORRULQJ,QF
                                      
                                
                                  
                                'DWHG -DQXDU\          /2(% /2(%//3
                                                                     $/%(570&2+(1
                               
                                                                          %\V$OEHUW0&RKHQ                        
                                                                                $OEHUW0&RKHQ
                                                                             $WWRUQH\VIRU&$5(51&$5//&
                                                                                
                                                                             
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            

                                                                                       6(/(&7('(;&(5376)520'2&80(176
       /RHE /RHE
$/LPLWHG/LDELOLW\3DUWQHUVKLS
                                                                  
    ,QFOXGLQJ3URIHVVLRQDO
         &RUSRUDWLRQV
                                               
                                                                                    &$6(12FY$%-35
                                    
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 3 of 61 Page ID
                                 #:3212


                                1                              INDEX OF EXHIBITS
                                2
                                                                         Description of Exhibit
                                3
                                    Exhibit A   U.S. Environmental Protection Agency Unilateral Administrative
                                4               Order No. 2009-07 dated February 17, 2009.
                                5   Exhibit B   Consent Decree between Plaintiff and the United States of America
                                                and the California Department of Toxic Substances Control filed
                                6               April 20, 2016 in United States of America, et al. v. AC Products,
                                                Inc., et al., Case No. 2:15-cv-09931-AB-FFM, Dkt. No. 15 (C.D.
                                7               Cal.).
                                8
                                    Exhibit C   September 27, 2002 U.S. Environmental Protection Agency Cooper
                                9               Drum Company Superfund Site, Record of Decision, attached to
                                                the Consent Decree filed in United States of America, et al. v. AC
                               10               Products, Inc., et al., Case No. 2:15-cv-09931-AB-FFM, Dkt. No.
                                                15 (C.D. Cal.).
                               11
                                    Exhibit D   Statement of Work, attached to the Consent Decree entered in
                               12               United States of America, et al. v. AC Products, Inc., et al., Case
                                                No. 2:15-cv-09931-AB-FFM, Dkt. No. 15 (C.D. Cal.).
                               13
                               14   Exhibit E   Complaint filed by the United States of America and the California
                                                Department of Toxic Substances Control against Plaintiff on
                               15               December 29, 2015 in United States of America, et al. v. AC
                                                Products, Inc., et al., Case No. 2:15-cv-09931-AB-FFM, Dkt. No. 1
                               16               (C.D. Cal.)
                               17   Exhibit F   Docket Sheet in United States of America, et al. v. AC Products, Inc.,
                               18               et al., Case No. 2:15-cv-09931-AB-FFM, Dkt. No. 1 (C.D. Cal.)

                               19   Exhibit G   Consent Decree filed in United States of America v. Cooper Living
                                                Trust, Cooper Properties, LP, Case 2:17-cv-07836 (C.D. Cal.)
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
            FAEGRE DRINKER
          BIDDLE & REATH LLP                                                          JOINT REQUEST FOR JUDICIAL NOTICE
            ATTORNEYS AT LAW
                                                                                              Case No. 2:19-cv-03007-AB-JPR




                                                                     3
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 4 of 61 Page ID
                                 #:3213




                      EXHIBIT A




                                     4
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 5 of 61 Page ID
                                 #:3214




                                     5
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 6 of 61 Page ID
                                 #:3215




                                     6
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 7 of 61 Page ID
                                 #:3216




                                     7
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 8 of 61 Page ID
                                 #:3217




                                     8
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 9 of 61 Page ID
                                 #:3218




                                     9
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 10 of 61 Page ID
                                  #:3219




                                     10
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 11 of 61 Page ID
                                  #:3220




                                     11
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 12 of 61 Page ID
                                  #:3221




                                     12
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 13 of 61 Page ID
                                  #:3222




                       EXHIBIT B




                                     13
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 14 of 61 Page ID
                                  #:3223
              Case 2:15-cv-09931-AB-FFM Document 15 Filed 04/20/16 Page 1 of 139 Page ID #:642




          1     JOHN C. CRUDEN                                                         JS-6
          2     Assistant Attorney General
                Environment and Natural Resources Division
          3
          4     CHERYL ANN LUKE, Va. Bar Number: 26331
                Environmental Enforcement Section
          5
                Environment and Natural Resources Division
          6     United States Department of Justice
          7
                P.O. Box 7611
                Washington, D.C. 20044-7611
          8     Telephone: (202) 514-5466
          9     Fax: (202) 616-2427
                Email: cheryl.luke@usdoj.gov
         10
         11     Attorneys for Plaintiff United States of America
         12
                (See additional parties on next page)
         13
         14
         15                         UNITED STATES DISTRICT COURT
         16                        CENTRAL DISTRICT OF CALIFORNIA
                                         WESTERN DIVISION
         17
         18     UNITED STATES OF AMERICA,               )
         19     and STATE OF CALIFORNIA                 )
                DEPARTMENT OF TOXIC                     )
         20     SUBSTANCES CONTROL,                     )       CIV. NO.: DW"# ''.Y
         21                                             )
                             Plaintiffs,                )
         22
                                                        )
         23     v.                                      )       CONSENT DECREE
         24
                                                        )
                AC PRODUCTS, INC., et al.               )
         25                                             )
         26                  Defendants.                )
                                                        )
         27
         28


                                                            1




                                                        14
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 15 of 61 Page ID
                                  #:3224
              Case 2:15-cv-09931-AB-FFM Document 15 Filed 04/20/16 Page 2 of 139 Page ID #:643




          1     KAMALA D. HARRIS
          2     Attorney General of California
          3     SARAH E. MORRISON, State Bar No. 143459
          4     Supervising Deputy Attorney General
          5
                OLIVIA W. KARLIN, State Bar No. 150432
          6     Deputy Attorney General
          7
                300 South Spring Street, Suite 1702
                Los Angeles, CA 90013
          8     Telephone: (213) 897-0473
          9     Fax: (213) 897-2802
                E-Mail: olivia.karlin@doj.ca.gov
         10
         11
                Attorneys for Plaintiff State of California Department of Toxic Substances Control
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


                                                        2




                                                      15
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 16 of 61 Page ID
                                  #:3225
              Case 2:15-cv-09931-AB-FFM Document 15 Filed 04/20/16 Page 5 of 139 Page ID #:646




          1     I.    BACKGROUND
          2     A.    The United States of America (“United States”), on behalf of the
          3     Administrator of the United States Environmental Protection Agency (“EPA”), and
          4     the State of California Department of Toxic Substances Control (“DTSC”)
          5     (collectively “Plaintiffs”) filed a complaint in this matter pursuant to Sections 106
          6     and 107 of the Comprehensive Environmental Response, Compensation, and
          7     Liability Act (“CERCLA”), 42 U.S.C. §§ 9606, 9607 (“Complaint”).
          8     B.    The Plaintiffs’ Complaint seeks, inter alia: (1) reimbursement of costs
          9     incurred by EPA and the Department of Justice (“DOJ”) and by DTSC for
         10     response actions at the Cooper Drum Company Superfund Site (“Site”) in South
         11     Gate, Los Angeles County, California, together with accrued interest; and (2)
         12     performance of response actions by defendants at the Site consistent with the
         13     National Contingency Plan, 40 C.F.R. Part 300 (“NCP”).
         14     C.    In accordance with the NCP and Section 121(f)(1)(F) of CERCLA, 42
         15     U.S.C. § 9621(f)(1)(F), EPA notified the DTSC in July 2010 of negotiations with
         16     potentially responsible parties regarding the implementation of the remedial design
         17     and remedial action for the Site, and EPA has provided DTSC with an opportunity
         18     to participate in such negotiations and to be a party to the Complaint and to this
         19     Consent Decree.
         20     D.    DTSC thereafter joined the United States’ Complaint alleging that the
         21     defendants are liable to the State of California Department of Toxic Substances
         22     Control under Section 107 of CERCLA, 42 U.S.C. §9607, and Health and Safety
         23     Code Sections 25358.3 and 25360.
         24     E.    The defendants who have entered into this Consent Decree (“Settling
         25     Defendants”) do not admit any liability to Plaintiffs arising out of the transactions
         26     or occurrences alleged in the Complaint, nor do they acknowledge that the release
         27     or threatened release of hazardous substances at or from the Site constitutes an
         28


                                                          5




                                                        16
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 17 of 61 Page ID
                                  #:3226
              Case 2:15-cv-09931-AB-FFM Document 15 Filed 04/20/16 Page 6 of 139 Page ID #:647




          1     imminent and substantial endangerment to public health or welfare or the
          2     environment.
          3     F.    Pursuant to Section 105 of CERCLA, 42 U.S.C. § 9605, EPA placed the Site
          4     on the National Priorities List, set forth at 40 C.F.R. Part 300, Appendix B, by
          5     publication in the Federal Register in June 2001, 49 Fed. Reg. 40,320.
          6     G.    In response to a release or substantial threat of a release of hazardous
          7     substances at or from the Site, EPA undertook a Remedial Investigation and
          8     Feasibility Study (“RI/FS”) for the Site from 1996 to 2001 pursuant to 40 C.F.R. §
          9     300.430.
         10     H.    EPA completed a Remedial Investigation and Feasibility Study Report on
         11     May 15, 2002.
         12     I.    Pursuant to Section 117 of CERCLA, 42 U.S.C. § 9617, EPA published
         13     notice of the completion of the RI/FS and of the proposed plan for remedial action
         14     in June 2002, in a major local newspaper of general circulation. EPA provided an
         15     opportunity for written and oral comments from the public on the proposed plan
         16     for remedial action. A copy of the transcript of the public meeting is available to
         17     the public as part of the administrative record upon which the Regional
         18     Administrator, EPA Region IX, based the selection of the response action.
         19     J.    The decision by EPA on the remedial action to be implemented at the Site is
         20     embodied in a final Record of Decision (“ROD”), executed on September 27,
         21     2002, on which DTSC had a reasonable opportunity to review and comment. Both
         22     the Remedial Investigation Feasibility Study (URS, May 2002) and the ROD
         23     acknowledge that groundwater at the Site has been impacted by upgradient off-site
         24     releases of chemicals of concern (“COCs”) that are unrelated to the Site or
         25     historical Site activities. Additionally, EPA added two adjacent sites to the
         26     National Priorities List. The ROD includes a responsiveness summary to the
         27     public comments. Notice of the final plan was published in accordance with
         28


                                                          6




                                                        17
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 18 of 61 Page ID
                                  #:3227
              Case 2:15-cv-09931-AB-FFM Document 15 Filed 04/20/16 Page 7 of 139 Page ID #:648




          1     Section 117(b) of CERCLA, 42 U.S.C. § 9617(b). The ROD is attached as
          2     Appendix A.
          3     K.    On September 21, 2007, EPA completed two Remedial Design Reports
          4     containing the Remedial Designs for the Remedial Action for soils and
          5     groundwater at the Site.
          6     L.    On February 11, 2009, EPA issued Unilateral Administrative Order 2009-07
          7     (the “Order”) to 43 recipients requiring the recipients to conduct the Remedial
          8     Action at the Site pursuant to the ROD and the Remedial Designs. In compliance
          9     with the Order, certain of the recipients formed the Cooper Drum Cooperating
         10     Parties Group (the “Group”) and, since 2009, the Group has been performing work
         11     pursuant to the Order.
         12     M.    Based on the information presently available to EPA, EPA believes that the
         13     Work will be properly and promptly conducted by Performing Settling Defendants
         14     if conducted in accordance with the requirements of this Consent Decree and its
         15     appendices.
         16     N.    Solely for purposes of Section 113(j) of CERCLA, 42 U.S.C. § 9613(j), the
         17     remedy set forth in the ROD and the Work to be performed by Performing Settling
         18     Defendants shall constitute a response action taken or ordered by the President for
         19     which judicial review shall be limited to the administrative record.
         20     O.    The United States has reviewed the financial information submitted by the
         21     Ability-to-Pay Settling Defendants to determine whether the Ability-to-Pay
         22     Settling Defendants are financially able to pay response costs incurred and to be
         23     incurred at the Site. Based upon this financial information, the United States has
         24     determined that the Ability-to-Pay Settling Defendants are able to pay the amounts
         25     required under this Consent Decree.
         26     P.    The United States has reviewed available evidence relating to the volumes
         27     and toxicity of wastes at the Site attributable to the known potentially responsible
         28


                                                          7




                                                        18
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 19 of 61 Page ID
                                  #:3228
          Case 2:15-cv-09931-AB-FFM Document 15 Filed 04/20/16 Page 20 of 139 Page ID #:661




          1       ROD or in a Consent Decree ROD Amendment in accordance with the SOW
          2       or an amended SOW and for achievement of the Performance Standards and
          3       other requirements set forth in the ROD, this Consent Decree, and the SOW
          4       or an amended SOW. Upon approval of the Remedial Action Work Plan(s)
          5       by EPA, after reasonable opportunity for review and comment by DTSC, the
          6       Supplemental Remedial Design(s) shall be incorporated into and enforceable
          7       under this Consent Decree.
          8       11.   Remedial Action.
          9             a.    As set out in the SOW, the Group has performed work pursuant
         10       to the Order since 2009 and in the course of its compliance with the Order
         11       has completed and submitted deliverables approved by EPA in furtherance
         12       of the Remedial Action. Those previously submitted and approved
         13       deliverables are listed and described in the SOW.
         14             b.    The Remedial Action is being conducted in three phases. EPA
         15       has approved work plans submitted by the Performing Settling Defendants
         16       for Phase 1 Soil and Phase 1 Groundwater and Addenda that described the
         17       remedial work to be performed for the soil (Operable Unit 2, or “OU2”) and
         18       groundwater (Operable Unit 1 or “OU1”). Phases 2 and 3 will entail
         19       preparation of a single work plan for each phase. The Phase 2 Remedial
         20       Action Work Plan shall include details for an OU1 downgradient
         21       containment and treatment system or the alternative Remedial Action
         22       selected by EPA in a Consent Decree ROD Amendment after evaluation of
         23       monitored natural attenuation (“MNA”) and, if appropriate, the Focused
         24       Feasibility Study as set out in the SOW. The Phase 3 Remedial Action Work
         25       Plan shall include details for OU2 soil excavation and disposal. The
         26       Remedial Action Work Plans for Phase 2 and Phase 3 must be reviewed and
         27       approved by EPA, after reasonable opportunity for review and comment by
         28       DTSC.


                                                    20




                                                  19
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 20 of 61 Page ID
           Case 2:15-cv-09931-AB-FFM Document#:3229
                                              15 Filed 04/20/16 Page 54 of 139 Page ID #:695




            1   or the environment, Performing Settling Defendants shall, subject to Paragraph 52,
            2   immediately take all appropriate action to prevent, abate, or minimize such release
            3   or threat of release, and shall immediately notify the EPA’s Project Coordinator,
            4   or, if the Project Coordinator is unavailable, EPA’s Alternate Project Coordinator.
            5   If neither of these persons is available, the Performing Settling Defendant shall
            6   notify the EPA Emergency Response Unit, Region IX. Performing Settling
            7   Defendants shall take such actions in consultation with EPA’s Project Coordinator
            8   or other available authorized EPA officer and in accordance with all applicable
            9   provisions of the Health and Safety Plans, the Contingency Plans, and any other
           10   applicable plans or documents developed pursuant to the SOW. In the event that
           11   Performing Settling Defendants fail to take appropriate response actions as
           12   required by this Section and EPA, or as appropriate, DTSC, takes such action
           13   instead, Performing Settling Defendants shall reimburse EPA and DTSC for all
           14   costs of the response action not inconsistent with the NCP under Section XVI
           15   (Payments for Response Costs).
           16          52.   Subject to Section XXI (Covenants by Plaintiffs), nothing in the
           17   preceding Paragraph or in this Consent Decree shall be deemed to limit any
           18   authority of the United States or DTSC (a) to take all appropriate action to protect
           19   human health and the environment or to prevent, abate, respond to, or minimize an
           20   actual or threatened release of Waste Material on, at, or from the Site, or (b) to
           21   direct or order such action, or seek an order from the Court, to protect human
           22   health and the environment or to prevent, abate, respond to, or minimize an actual
           23   or threatened release of Waste Material on, at, or from the Site.
           24   XVI.         PAYMENTS FOR RESPONSE COSTS
           25          53.   Payment by Settling Defendants for Past Response Costs
           26                a.     Within 30 days after the Effective Date, Performing Settling
           27          Defendants shall pay to EPA $2,617,266.14 (Two Million, Six Hundred and
           28          Seventeen Thousand, Two Hundred Sixty-Six Dollars and Fourteen Cents)


                                                          54




                                                         20
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 21 of 61 Page ID
                                  #:3230
          Case 2:15-cv-09931-AB-FFM Document 15 Filed 04/20/16 Page 55 of 139 Page ID #:696




          1         in payment for Past Response Costs and to DTSC $53,599.49 (Fifty-Three
          2         Thousand, Nine Hundred and Ninety-Nine Dollars and Forty-Nine Cents) in
          3         payment for Past Response Costs.
          4                b.    Ability-to-Pay Settling Defendants shall pay to EPA the
          5         amounts set out in Appendix F at the times set out therein.
          6                c.    Each De Minimis Settling Defendant shall pay to EPA the
          7         amount set out for it in Appendix G at the time set out therein.
          8                d.    The total amount to be paid by Settling Defendants to EPA
          9         pursuant to Paragraph 53(a)-(c) shall be deposited by EPA in the Cooper
         10         Drum Company Special Account to be retained and used to conduct or
         11         finance response actions at or in connection with the Site or to be transferred
         12         by EPA to the EPA Hazardous Substance Superfund. Payments to DTSC
         13         under this Section shall be deposited in the Toxic Substances Control
         14         Account established pursuant to Health and Safety Code § 25173.6.
         15         54.    Payments by Performing Settling Defendants for Interim Response
         16   Costs and Future Response Costs. Performing Settling Defendants shall pay to
         17   EPA and DTSC all Interim Response Costs and all Future Response Costs not
         18   inconsistent with the NCP incurred at the Site.
         19                a.    Performing Settling Defendants shall pay to EPA and DTSC all
         20         Interim Response Costs within 60 days after receipt of bills for Interim
         21         Response Costs from EPA and DTSC respectively, in accordance with
         22         Paragraph 55(a) (Instructions for Past Response Costs Payments and Interim
         23         Response Costs Payments). The bill from EPA for Interim Response Costs
         24         will include a regionally-prepared cost summary that includes direct and
         25         indirect costs incurred by EPA and its contractors along with backup
         26         documentation for such costs and a DOJ cost summary along with back up
         27         documentation for such costs. The bill from DTSC for Interim Response
         28         Costs will include a DTSC-prepared cost summary that includes direct and


                                                       55




                                                      21
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 22 of 61 Page ID
                                  #:3231
          Case 2:15-cv-09931-AB-FFM Document 15 Filed 04/20/16 Page 84 of 139 Page ID #:725




          1   Defendant may have against any person if such person asserts a claim or cause of
          2   action relating to the Site against such Settling Defendant.
          3   XXIII.       EFFECT OF SETTLEMENT; CONTRIBUTION PROTECTION
          4         97.    Except as provided in Paragraph 96 (Claims against De Minimis
          5   Parties, Ability to Pay Parties, and Persons That Received Special Notice), nothing
          6   in this Consent Decree shall be construed to create any rights in, or grant any cause
          7   of action to, any person not a Party to this Consent Decree. Except as provided in
          8   Paragraph 96 (Claims against De Minimis Parties, Ability to Pay Parties, and
          9   Persons That Received Special Notice), each of the Parties expressly reserves any
         10   and all rights (including, but not limited to, pursuant to Section 113(f)(2)-(3) of
         11   CERCLA, 42 U.S.C. § 9613(f)(2)-(3), defenses, claims, demands, and causes of
         12   action that each Party may have with respect to any matter, transaction, or
         13   occurrence relating in any way to the Site against any person not a Party hereto.
         14   Nothing in this Consent Decree diminishes the right of the United States, pursuant
         15   to Section 113(f)(2) and (3) of CERCLA, 42 U.S.C. § 9613(f)(2)-(3), to pursue any
         16   such persons to obtain additional response costs or response action and to enter
         17   into settlements that give rise to contribution protection pursuant to Section
         18   113(f)(2).
         19         98.    The Parties agree, and by entering this Consent Decree this Court
         20   finds, that this Consent Decree constitutes a judicially approved settlement for
         21   purposes of Section 113(f)(2) of CERCLA, 42 U.S.C § 9613(f)(2), and that each
         22   Settling Defendant is entitled, as of the Effective Date, to protection from
         23   contribution actions or claims as provided by Section 113(f)(2) of CERCLA, or as
         24   may be otherwise provided by law, for “matters addressed” in this Consent Decree.
         25   The “matters addressed” in this Consent Decree are all response actions taken or to
         26   be taken and all response costs incurred or to be incurred, at or in connection with
         27   the Site, not to include response actions to be taken and response costs to be
         28   incurred in connection with the remediation of aquifers underlying the Gaspur


                                                        84




                                                       22
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 23 of 61 Page ID
                                  #:3232




                       EXHIBIT C




                                     23
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 24 of 61 Page ID
                                  #:3233
          Case 2:15-cv-09931-AB-FFM Document 3-3 Filed 12/29/15 Page 1 of 96 Page ID #:162




           1
           2
                                 UNITED STATES DISTRICT COURT
           3                    CENTRAL DISTRICT OF CALIFORNIA
           4                          WESTERN DIVISION
           5
           6
           7
                UNITED STATES OF AMERICA,         )
                & STATE OF CALIFORNIA,            )    CIV. NO.:
           8                                      )
           9              Plaintiffs,             )
                                                  )
           10
                v.                                )    CONSENT DECREE
           11                                     )
                AC PRODUCTS, INC., et al.         )
           12
                                                  )
           13             Defendants.             )
           14                                     )
           15
           16
           17
           18
                                             Appendix A
           19
           20
                                         Record of Decision
           21
           22
           23
           24
           25
           26
           27
           28




                                                                                    140




                                                24
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 25 of 61 Page ID
          Case 2:15-cv-09931-AB-FFM Document#:3234
                                            3-3 Filed 12/29/15 Page 2 of 96 Page ID #:163




                              RECORD OF DECISION


                          COOPER DRUM COMPANY
                      CITY OF SOUTH GATE, CALIFORNIA




                             U.S. Environmental Protection Agency
                                          Region 9
                                   San Francisco, California




                                     September 27, 2002




                                                                         141




                                             25
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 26 of 61 Page ID
                                            #:3235
         Case 2:15-cv-09931-AB-FFM Document 3-3 Filed 12/29/15 Page 8 of 96 Page ID #:169




            PART I         THE DECLARATION

            1.1    Site Name and Location

            Cooper Drum Company
            9316 Atlantic Avenue
            City of South Gate, Los Angeles County, California 90280
            CERCLIS Identification Number CAD055753370.

            1.2    Statement of Basis and Purpose

            This decision document presents the selected remedy for the Cooper Drum Company Superfund Site
            (Cooper Drum), in South Gate, California, which was chosen in accordance with Comprehensive
            Environmental Response, Compensation and Liability Act of 1980, as amended by Superfund
            Amendments and Reauthorization Act of 1986 (SARA) (collectively referred to herein as CERCLA)
            and to the extent practicable, the National Oil and Hazardous Substances Pollution Contingency
            Plan, (NCP). This decision is based on the Administrative Record file for Cooper Drum.

            The State of California, acting through the California Department of Toxic Substances Control
            (DTSC) and the Los Angeles Regional Water Quality Control Board (LARWQCB), concur with the
            selected remedy.

            1.3    Assessment of Site

            The response action selected in this Record of Decision (ROD) is necessary to protect the public
            health or welfare or the environment from actual or threatened releases of hazardous substances,
            pollutants or contaminants from the Cooper Drum site which may present an imminent and
            substantial endangerment to public health or welfare.

            1.4    Description of Selected Remedy

            The remedial action for Cooper Drum addresses contaminated soil and groundwater. To remove the
            potential threat to human health, the selected remedy will use dual phase extraction (DPE) for
            treatment of volatile organic compounds (VOCs) in soil and perched groundwater. Other non-VOC
            soil contaminants, including semi-volatile organic compounds (SVOCs), PCBs, and lead, will be
            excavated and disposed of off site. Institutional controls will be implemented to prevent exposure
            to soil contaminants where excavation is not feasible. The cleanup strategy for groundwater
            contaminated with VOCs will use a combination of methods to achieve remedial goals and to restore
            the potential beneficial use of the aquifer as a drinking water source. An extraction/treatment system
            will be used for containment and remediation. Chemical in situ treatment will also be used to
            enhance the treatment of VOCs in groundwater, minimize the need for extraction, and reduce the
            potential for other VOC plumes in the vicinity to impact Cooper Drum.

            There is no source material or non-aqueous phase liquids (NAPLs) in the groundwater constituting
            a principal threat at Cooper Drum. The VOCs in the soil are mobile but are low-level threats to

            Cooper Drum ROD                                1 of 89
                                                                                                             147




                                                              26
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 27 of 61 Page ID
          Case 2:15-cv-09931-AB-FFM Document #:3236
                                             3-3 Filed 12/29/15 Page 9 of 96 Page ID #:170




            human health since they contain relatively low contaminant concentrations and can be contained.
            The non-VOCs in the shallow soil are not mobile and are localized in a confined area.

            The major components of the selected remedy includes the following actions:

            Selected Remedy for Soil

            •      In the former hard wash area (HWA), extract VOC-contaminated soil vapor and groundwater
                   simultaneously using dual phase extraction (DPE) technology. Treat the extracted soil vapor
                   and groundwater using vapor and liquid phase carbon in vessels at an on-site treatment plant.

            •      After removal of VOCs, discharge the treated soil vapor into the air. The treated water will
                   be reinjected into the aquifer or discharged to the public sewer system operated by the Los
                   Angeles County Sanitation District.

            •      Conduct additional soil gas sampling in the drum processing area (DPA) during the remedial
                   design (RD) phase to further identify the extent of VOC contamination and the need for
                   remediation using dual phase extraction in this area.

            •      In the HWA and DPA, excavate an estimated 2,700 tons of non-VOC contaminated shallow
                   soil (estimated down to five feet in depth) for disposal at an approved off-site facility. Use
                   clean soil to backfill excavated areas.

            •      Conduct additional soil sampling in the DPA and HWA during the RD phase to further
                   define the extent of non-VOC contamination and the need for remediation beyond the
                   estimated 2,700 tons of soil.

            •      Implement institutional controls for soil contaminated with non-VOCs in areas where
                   excavation is not feasible, such as under existing structures, by requiring the execution and
                   recording of a restrictive covenant which will limit activities that might expose the
                   subsurface and would prevent future use, including residential, hospital, day care center and
                   school uses, as long as contaminated soil remains on site.

            Selected Remedy for Groundwater

            •      Extract groundwater contaminated with VOCs and treat it using liquid-phase activated
                   carbon in vessels at an on-site treatment system. Containment will be provided at the
                   downgradient extent of contamination.

            •      The treated water will be reinjected into the contaminated groundwater aquifer or discharged
                   to the public sewer system operated by the Los Angeles County Sanitation District.
                   Reinjection will reduce the intrusion of and the potential for mixing with other off-site VOC
                   plumes.




            Cooper Drum ROD                               2 of 89
                                                                                                            148




                                                            27
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 28 of 61 Page ID
          Case 2:15-cv-09931-AB-FFM Document #:3237
                                             3-3 Filed 12/29/15 Page 10 of 96 Page ID #:171




             •      Use in situ chemical treatment, either reductive dechlorination or chemical oxidation, to
                    enhance remediation of VOC-contaminated groundwater. During the remedial design (RD)
                    phase, conduct treatability studies to evaluate both methods and determine which works best
                    under site conditions. Data obtained from pilot studies will also be used to determine the
                    specific number and placement of in situ injection points.

             •      Conduct additional groundwater sampling during the RD phase to further define the
                    downgradient extent of the VOC contamination.

             •      Conduct groundwater monitoring to evaluate the effectiveness of the remedy, the location
                    of the plume, and that remediation goals have been met.

             1.5    Statutory Determination

             The selected remedy is protective of human health and the environment, complies with federal and
             state requirements that are applicable or relevant and appropriate to the remedial action, is
             cost-effective, and utilizes permanent solutions and alternative treatment technologies to the
             maximum extent practicable.

             This remedy also satisfies the statutory preference for treatment as a principal element of the remedy
             (i.e., reduces the toxicity, mobility, or volume of hazardous substances, pollutants, or contaminants
             as a principal element through treatment).

             Because this remedy may result in hazardous substances, pollutants, or contaminants in soil
             remaining on site above levels that allow for unlimited use and unrestricted exposure, and will take
             longer than five years to attain RAOs and cleanup levels, a review will be conducted within five
             years after initiation of the remedial action for Cooper Drum to ensure that the remedy is, or will be,
             protective of human health and the environment.

             1.6    ROD Data Certification Checklist

             The following information is included in the Decision Summary section of this Record of Decision.
             Additional information can be found in the Administrative Record file for Cooper Drum.

             •      Chemicals of concern and their respective concentrations - Page 15;

             •      Baseline risk represented by the chemicals of concern - Page 21;

             •      Cleanup levels established for chemicals of concern and the basis for these levels - Page 74;

             •      Conclusion that there are no source materials constituting principal threats at the site - Page
                    63;

             •      Current and reasonably anticipated future land use assumptions and current and potential
                    future beneficial uses of groundwater used in the baseline risk assessment and ROD - Page
                    19;

             Cooper Drum ROD                                3 of 89
                                                                                                               149




                                                              28
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 29 of 61 Page ID
          Case 2:15-cv-09931-AB-FFM Document #:3238
                                             3-3 Filed 12/29/15 Page 11 of 96 Page ID #:172




            •     Potential land and groundwater use that will be available at the site as a result of the selected
                  remedy - Page 73;

            •     Estimated capital, annual operation and maintenance (O&M), and total present worth costs,
                  discount rate, and the number of years over which the remedy cost estimates are projected -
                  Page 69; and

            •     Key factor(s) that led to selecting the remedy - Page 64.




            Cooper Drum ROD                               4 of 89
                                                                                                              150




                                                            29
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 30 of 61 Page ID
                                  #:3239




                       EXHIBIT D




                                     30
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 31 of 61 Page ID
                                  #:3240
          Case 2:15-cv-09931-AB-FFM Document 3-5 Filed 12/29/15 Page 1 of 47 Page ID #:260




           1
           2
                                 UNITED STATES DISTRICT COURT
           3                    CENTRAL DISTRICT OF CALIFORNIA
           4                          WESTERN DIVISION
           5
           6
           7
                UNITED STATES OF AMERICA,         )
                & STATE OF CALIFORNIA,            )    CIV. NO.:
           8                                      )
           9              Plaintiffs,             )
                                                  )
           10
                v.                                )    CONSENT DECREE
           11                                     )
                AC PRODUCTS, INC., et al.         )
           12
                                                  )
           13             Defendants.             )
           14                                     )
           15
           16
           17
           18
                                             Appendix C
           19
           20
                                        Statement of Work
           21
           22
           23
           24
           25
           26
           27
           28




                                                                                    238




                                                31
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 32 of 61 Page ID
          Case 2:15-cv-09931-AB-FFM Document#:3241
                                            3-5 Filed 12/29/15 Page 2 of 47 Page ID #:261




                           CONSENT DECREE STATEMENT OF WORK
                                          FOR

                                    REMEDIAL ACTION

                                         AT THE

                          COOPER DRUM COMPANY SUPERFUND SITE
                       SOUTH GATE, LOS ANGELES COUNTY, CALIFORNIA

                                        June 2015




                                                                         239




                                           32
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 33 of 61 Page ID
          Case 2:15-cv-09931-AB-FFM Document#:3242
                                            3-5 Filed 12/29/15 Page 5 of 47 Page ID #:264




            1         I.       PURPOSE/INTRODUCTION

            2           This Statement of Work (SOW) defines the response activities and deliverables
            3   the Performing Settling Defendants (PSDs) are obligated to perform in order to
            4   implement the Work under the Consent Decree for the Cooper Drum Company
            5   Superfund Site (Site). "Site" shall mean the Cooper Drum Company Superfund Site, Los
            6   Angeles County, California, as defined in the Consent Decree to which this SOW is
            7   attached and made a part. Further, for the purpose of this document, “the Property” is
            8   defined to mean the area within the property boundary which consists of 2.4 acres that
            9   includes the former facility and is, as of the date of the entry of the Consent Decree,
           10   owned by the Cooper Living Trust (Figure 1). The Work consists of the remedial actions
           11   (RAs) selected by the United States Environmental Protection Agency (EPA) in the 2002
           12   Record of Decision (ROD), or in any Consent Decree ROD amendment, and as specified
           13   in the following documents:

           14          x       The Remedial Design (RD) Reports for the Groundwater Operable Unit
           15                  (OU) OU1 and Soil OU2 issued by EPA in September 2007;
           16          x       Phase 1 OU1 Groundwater and OU2 Soil RA Work Plans (RAWP) (and
           17                  associated RAWP Addenda and supporting documents) approved by EPA
           18                  under the Unilateral Administrative Order (UAO) for Remedial Action
           19                  effective on March 19, 2009.

           20           EPA is the lead agency for this Site. The State of California Department of Toxic
           21   Substances Control (DTSC) will be copied on all project deliverables and may participate
           22   in project meetings and Site visits during implementation of the Consent Decree and the
           23   SOW.

           24           The PSDs must implement the Work in compliance with the ROD, the RD
           25   Reports, the approved RAWP, this SOW and any applicable EPA guidance. Differences
           26   exist among these documents because of adjustments made to account for new Site
           27   information collected since the ROD was finalized in 2002. Where differences exist
           28   among these documents, the latest approved document shall govern the RA. The RA
           29   shall also be consistent with the RD/RA Handbook (EPA Office of Solid Waste and
           30   Emergency Response [OSWER] 9355.0-04B, EPA 540/R-95/059, June 1995). Technical
           31   and decision documents for the Site are found at the EPA website. Instructions for
           32   accessing the website and documents are included in Section VII (References) of this
           33   SOW.

           34           As shown in Table A-1, the chemicals of concern (COCs) have been subdivided
           35   into three classes of chemicals according to their chemical properties and affected media
           36   as follows:

           37      (1) Volatile organic compounds (VOCs), which have been found in soil, soil gas and
           38      groundwater at the Site;
           39      (2) 1,4-Dioxane, which has been found in groundwater at the Site; and




                                                            1
                                                                                                            242




                                                           33
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 34 of 61 Page ID
          Case 2:15-cv-09931-AB-FFM Document #:3243
                                             3-5 Filed 12/29/15 Page 15 of 47 Page ID #:274




            1   for Major Deliverables in this SOW for the due date for implementing this task.

            2                 1.      Phase 1 OU2 RA (VOCs). Installation and Operation of DPE
            3                         System for Soil Vapor and Perched Aquifer

            4   DPE is currently being used to simultaneously extract soil vapors and de-water the perched
            5   aquifer, which in turn expands the vertical extent of SVE in the dewatered zone. The
            6   duration of DPE activities will depend on the time required to reach soil gas shut down
            7   criteria agreed to in the Final Soil Vapor Monitoring Plan. The SVE wells and treatment
            8   system began operation in February 2011. The Phase 1 OU2 RA began full-scale operation
            9   when the DPE wells and groundwater treatment system began operation in April 2012.

           10   As presented in the EPA approved Final Remedial Action Work Plan for Phase 1 Operable
           11   Unit 2, (AMEC, November 2009) and the Final Addendum to the Final Remedial Action
           12   Work Plan (Dual Phase Extraction Pilot Test Report), Phase 1 Operable Unit 2 (AMEC,
           13   February 2011), cryogenic compression condensation (C3) technology for treating vapor
           14   containing chlorinated VOCs has been implemented at the Site. Pursuant to the above
           15   plans, when influent vapor concentrations decreased and remained below approximately
           16   100 parts per million by volume (ppmv) the emission controls system was to be switched
           17   to GAC upon approval by EPA. As previously discussed, the change from C3 to GAC was
           18   implemented in February 2012.

           19                         a.      Dewatering of the Perched Aquifer

           20      DPE is currently used to dewater the perched aquifer. Extracted water from the perched
           21      aquifer is conveyed to the groundwater treatment system (see Section II.A.1), where it
           22      is treated and discharged to the sanitary sewer. A practical limit of dewatering may be
           23      reached, such that perched water remains in some areas and is unrecoverable by DPE.
           24      When this practical limit is reached, the DPE system may be shut down, and
           25      unrecoverable perched groundwater will be addressed by alternate means, including
           26      but not limited to MNA and institutional controls, as appropriate, based on a feasibility
           27      study and risk assessment as determined by EPA.
           28                         b.      DPE and Vapor Monitor Wells

           29      Based on SVE radius of influence (ROI) information presented in the EPA approved
           30      addendum to the final RAWP (AMEC, February 2011), 14 DPE wells were installed.
           31      Eleven wells were constructed in the HWA and 3 wells were constructed in the DPA.
           32      Operation of the DPE wells was initiated in April 2012.
           33      The RA includes operation of 10 SVE wells (6 wells in the HWA and 4 wells in the
           34      DPA) based on SVE ROI data. Operation of the SVE wells and treatment system was
           35      initiated in February 2011.
           36                         c.      Treatment Compound

           37      The DPE treatment compound is comprised of the following:




                                                            11
                                                                                                           252




                                                           34
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 35 of 61 Page ID
                                  #:3244




                       EXHIBIT E




                                     35
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 36 of 61 Page ID
                                  #:3245
             Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 1 of 15 Page ID #:1



         1 JOHN C. CRUDEN
           Assistant Attorney General
         2
           Environment and Natural Resources Division
         3
             CHERYL ANN LUKE, Va. Bar Number: 26331
         4   Environmental Enforcement Section
             Environment and Natural Resources Division
         5
             United States Department of Justice
         6   P.O. Box 7611
             Washington, D.C. 20044-7611
         7
             Telephone: (202)514-5466
         8   Fax: (202)616-2427
             Email: cheryl.luke e,usdoj_~ov
         9
             Attorneys for Plaintiff United States of America
        10

        11   KAMALA D. HARRIS
             Attorney General of California
        12   SARAH E. MORRISON,State Bar No. 143459
        13   Supervising Deputy Attorney General
             OLIVIA W. KARLIN, State Bar No. 150432
        14   Deputy Attorney General
             300 South Spring Street, Suite 1702
        15
             Los Angeles, CA 90013
        16   Telephone:(213)897-0473
             Fax:(213)897-2802
        17   E-Mail: olivia.karlin@doj.ca.gov
        18
             Attorneys for Plaintiff State of California
        19   Department of Toxic Substances Control
        20
                                 UNITED STATES DISTRICT COURT
        21                      CENTRAL DISTRICT OF CALIFORNIA
                                      WESTERN DIVISION
        22

        23
           UNITED STATES OF AMERICA                        )
           and STATE OF CALIFORNIA,                        )    CIV. NO.:
        24 DEPARTMENT OF TOXIC                             )
           SUBSTANCES CONTROL,                             )    COMPLAINT
        25

        26



                                                       1




                                                      36
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 37 of 61 Page ID
                                  #:3246
             Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 2 of 15 Page ID #:2



         1               Plaintiffs,
             v.
         2

         3   AC Products, Inc.;
             A. G. Layne,Inc.;
         4   Alpha Corporation ofTennessee Inc.;
         5
             Ashland Inc.;
             Atlantic Richfield Company;
         6   Baker Petrolite LLC;
             Cargill,Incorporated;
         7
             Castrol Industrial North America Inc.;
         8   Chemcentral Corp.;
             Chemical Waste Management,Inc.;
         9   Chevron U.S.A. Inc.;
             Coral Chemical Company;
        10
             D.A. Stuart Company;
        11   Dunn-Edwards Corporation;
             Engineered Polymer Solutions,Inc.;
        12
             ExxonMobil Oil Corporation;
        13   Gallade Chemical,Inc.;
             Hasco Oil Company,Inc.;
        14   Houghton International,Inc.;
        15   J.H. Mitchell &Sons Distributors, Inc.;
             Lockheed-Martin Corporation;
        16   Lonza Inc.;
             Lubricating Specialties Company;
        17
             Mathisen Oil Co.,Inc.;
        18   Pennzoil-Quaker State Company;
             Penreco
        19
             PolyOne Corporation;
        20   PPG Industries, Inc.;
             PTM&W Industries Inc.;
        21   Quaker Chemical Corporation;
             Rathon Corp.;
        22
             Shell Chemical LP;
        23   Shell Oil Company;
             SOCO West,Inc.;
        24   Southern California Edison;
        25   Southern Counties Oil Co.;

        26



                                                       2




                                                       37
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 38 of 61 Page ID
                                  #:3247
             Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 3 of 15 Page ID #:3



         1     Sta-Cube LLC f/k/a Sta-Cube, Inc.;
              Stuarts' Petroleum;
         2
              Texaco Downstream Properties Inc.;
         3    The Boeing Company;
              The Valspar Corporation;
         4    Union Oil Company of California; and
         5
              Univar USA Inc.,

         6          Defendants.                            )
         7

         8          The United States of America, by authority of the Attorney General ofthe

         9   United States and through the undersigned attorneys, acting at the request ofthe
        10
             Administrator of the United States Environmental Protection Agency("EPA"), and
        11
             the State of California Department of Toxic Substances Control("DTSC")
        12

        13 (collectively referred to as "Plaintiffs") allege as follows:

        14                             STATEMENT OF THE ACTION
        15
                   1.       This is a civil action by the United States of America for injunctive
        16
             relief and recovery of costs under sections 106(a) and 107 ofthe Comprehensive
        17

        18   Environmental Response, Compensation, and Liability Act("CERCLA"),

        19 42 U.S.C. §§ 9606(a) and 9607.

        20
                   2.       This is also a civil action by DTSC for recovery of costs under
        21
             section 107 of CERCLA,42 U.S.C. § 9607.
        22

        23         3.       Plaintiffs have incurred response costs and expect to continue to

        24   incur response costs in connection with actions taken in response to releases and/or
        25
             threatened releases of hazardous substances at and/or from the Cooper Drum
        26


                                                      3




                                                      38
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 39 of 61 Page ID
                                  #:3248
             Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 4 of 15 Page ID #:4



         1   Company Superfund Site located in Los Angeles County, California (the "Site").
         2
                    4.       Plaintiffs also make a claim under Section 113(g)(2) of CERCLA,
         3
             42 U.S.C. § 9613(g)(2), for a declaratory judgment that each ofthe Defendants is
         4
             jointly and severally liable to Plaintiffs for future response costs incurred by
         5

         6   Plaintiffs in responding to releases and/or threatened releases of hazardous
         7
             substances at and/or from the Site.
         8
                                        JURISDICTION AND VENUE
         9
                    5.        This Court has jurisdiction over the subject matter of this action,
        10

        11   and the parties to this action, pursuant to sections 106(a), 107(a) and 113(b) of

        12 ~ CERCLA,
                    42 U.S.C. §§ 9606(a), 9607(a) and 9613(b), and under 28 U.S.C.
        13
             §§ 1331 and 1345.
        14
                   6.        Venue is proper in this district under sections 106(a) and 113(b) of
        15

        16   CERCLA,42 U.S.C. §§ 9606(a) and 9613(b), and 28 U.S.C. § 1391(b), because

        17   the claims arose, and/or the threatened and actual releases of hazardous substances ~
        18
             occurred, within this judicial district.
        19

        20
                                                  PLAINTIFFS

        21         7.        Plaintiff, the United States of America, is acting at the request of

        22   the EPA,an agency ofthe United States.
        23
                   8.        Plaintiff, the State of California Department of Toxic Substances
        24
             Control(DTSC)is a public agency of the State of California organized and
        25

        26



                                                        D




                                                        39
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 40 of 61 Page ID
                                  #:3249
             Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 5 of 15 Page ID #:5



         1   existing under and pursuant to sections 58000-58018 ofthe California Health and
         2
             Safety Code. DTSC is the state agency responsible under state law for determini
         3
             whether there has been a release and/or threatened release of a hazardous sub
         4
             into the environment, and for determining the actions to be taken in response
         5

         6   thereto.

         7
                                             DEFENDANTS
         8
                   9.       Defendants AC Products,Inc.; A. G. Layne,Inc.; Alpha
         9
             Corporation ofTennessee Inc.; Ashland Inc.; Atlantic Richfield Company; Baker
        10

        11   Petrolite LLC; Cargill,Incorporated; Castrol Industrial North America Inc.;

        12   Chemcentral Corp.; Chemical Waste Management,Inc.; Chevron U.S.A. Inc.;
        13
             Chemical Company; D.A. Stuart Company; Dunn-Edwards Corporation;
        14
             Engineered Polymer Solutions, Inc.; ExxonMobil Oil Corporation; Gallade
        15

        16   Chemical,Inc.; Hasco Oil Company,Inc.; Houghton International,Inc.; J.H.

        17   Mitchell &Sons Distributors, Inc.; Lockheed-Martin Corporation; Lonza Inc.;
        18
             Lubricating Specialties Company; Mathisen Oil Co.,Inc.; Pennzoil-Quaker State
        19
             Company; Penreco; PolyOne Corporation; PPG Industries, Inc.; PTM&W
        20

        21   Industries Inc.; Quaker Chemical Corporation; Rathon Corp.; Shell Chemical LP;

        22   Shell Oil Company; SOCO West,Inc.; Southern California Edison; Southern
        23
             Counties Oil Co.; Sta-Cube LLC f/k/a Sta-Cube, Inc.; Stuarts' Petroleum; Texaco
        24
             Downstream Properties Inc.; The Boeing Company; The Valspar Corporation;
        25

        26



                                                     5




                                                     40
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 41 of 61 Page ID
                                  #:3250
                  Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 6 of 15 Page ID #:6



             1    Union Oil Company of California; and Univar USA Inc.(collectively,
         2
                 "Defendants") are "persons" within the meaning of section 101(21) of CERCLA,
         3
                 42 U.S.C. § 9601(21).
         4

         5                                  GENERAL ALLEGATIONS

         6              10.      The Site is approximately 2.4 acres in size and is located in South
         7
                 Gate, a mixed commercial, industrial, residential area about ten miles southeast of
         8
                 downtown Los Angeles. The Site is bordered by Atlantic Avenue to the west,
         9
                 Rayo Avenue to the east, and the former Tweedy Elementary School to the south.
        10

        11       The Site was the location ofthe Cooper Drum Company, which operated a drum

        12       reconditioning business from 1974 to approximately 1993.
        13
                        11.      Each Defendant had an ongoing business relationship with the
        14
                 Cooper Drum Company during the time of its drum reconditioning operations at
        15

        16       the Site.

        17              12.      During the time of Cooper Drum Company's drum reconditioning
        18
                 operations at the Site, the business of each Defendant involved the use, storage
        19
                 and/or processing of hazardous substances and/or solid wastes. The Cooper Drum
        20

        21       Company either picked up or accepted from each Defendant used 55-gallon drums

        22       that contained residues of hazardous substances and/or solid wastes. As a result of
        23
                 the acts of the Defendants at the Site, hazardous substances have been and contin
        24
                 to be released and/or threatened to be released into the soil at and/or from the Site.
        25

        26



                                                           D




                                                           41
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 42 of 61 Page ID
                                  #:3251
              Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 7 of 15 Page ID #:7



         1          13.     The drum reconditioning process at the Site consisted offlushing
         2
             and stripping the drums, repainting where necessary, and returning the drums to
         3
             their owners for reuse. Residual wastes flushed from the drums and wastes from
         4
             the reconditioning process were collected in open concrete pits and trenches,
         5

         6   resulting in contamination ofthe soils and groundwater beneath the Site.

         7
                   14.      During the time of Cooper Drum Company's drum reconditioning
         8
             operations at the Site, caustic fluids leaked from the on-Site trenches onto the
         9
             property ofthe Tweedy Elementary School, contaminating the soils. The Tweedy
        10

        11   Elementary School was closed in 1988 due to the concern that children could be

        12   exposed to contamination.
        13
                   15.      In 1989, the Los Angeles Department of Health Services
        14
             ("LADHS")collected soil samples at the Site and found hazardous substances in
        15

        16   the soils, including volatile organic compounds("VOCs"), petroleum byproducts

        17   and polychlorinated biphenyls("PCBs").
        18
                   16.       The Cooper Drum Company, under the direction of the LADHS,
        19
             removed contaminated soils from its property and from the property of the former I,
        20

        21   Tweedy Elementary School. Four monitoring wells were placed in the Gaspur

        22   Aquifer, the uppermost aquifer beneath the Site, and VOCs were detected in the
        23
             Gaspur Aquifer.
        24

        25   //

        26



                                                      7




                                                      42
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 43 of 61 Page ID
                                  #:3252
             Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 8 of 15 Page ID #:8




         1          17.     From 1996 to 2002, EPA conducted a Remedial Investigation and
         2
             Feasibility Study ("RI/FS")for the Site. In the RI/FS, EPA concluded that
         3
             substantial portions of the soil and groundwater beneath the Site have been
         4
             contaminated by VOCs, mainly chlorinated solvents such as trichloroethene
         5

         6 ("TCE"),tetrachloroethene ("PCE"), and isomers of dichloroethene("DCE")and

         7
             dichloroethane("DCA"). Other contaminants of concern are 1,4-dioxane in
         8
             groundwater and polyaromatic hydrocarbons("PAHs"),PCBs, and lead in the soil.
         9
                    18.     TCE,PCE,isomers ofDCE and DCA; 1,4-dioxane, PAHs,PCBs,
        10

        11   and lead are among the Site-related chemicals used at the Defendants' facilities

        12   and transported to the Site in the course ofthe Defendants' business dealings with
        13
             the Cooper Drum Company.
        14
                   19.      TCE,PCE,isomers of DCE and DCA; 1,4-dioxane, PAHs,PCBs,
        15

        16   and lead are hazardous substances as defined in section 101(14) of CERCLA,

        17   42 U.S.C. § 9601(14), and 40 C.F.R. § 302.4, App. A.
        18
                   20.      The resulting groundwater contamination has generally migrated
        19
             from the Site in a southerly direction through the Gaspur Aquifer. The
        20

        21   groundwater in the Gaspur Aquifer is designated as a potential drinking water

        22   source in the Los Angeles Regional Water Quality Control Board's Water Quality
        23
             Control Plan. Several deeper groundwater aquifers contiguous to and beneath the
        24
             Site are currently used for domestic purposes, including drinking water, and are
        25

        26



                                                      8




                                                      43
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 44 of 61 Page ID
                                  #:3253
              Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 9 of 15 Page ID #:9



          1   presently endangered by Site contaminants migrating laterally and vertically from
          2
              the shallow aquifer towards and into the deeper aquifers.
          3
                     21.     Pursuant to section 105 of CERCLA,42 U.S.C. § 9605,EPA
          4

          5   placed the Site on the National Priorities List, set forth at 40 C.F.R. Part 300,

         6 ~ Appendix B,in June 2001. 66 Fed. Reg. 32,235 (June 14, 2001).

          7
                    22.      Pursuant to section 117 of CERCLA,42 U.S.C. § 9617, EPA
         8
              published notice of the completion ofthe RI/FS and of EPA's proposed plan for
         9

         10
              remedial action on June 11, 2002, in the Long Beach Press-Telegram, and held a

         11   public meeting on the RI/FS and proposed plan on June 27, 2002. EPA executed
        12
              the Record of Decision for the Site on September 27, 2002("ROD").
        13
                    23.      The remedial action called for in the ROD addresses contaminated
        14
              soil and groundwater. Dual phase extraction was selected for treatment of VOCs
        15

        16    in soil and perched groundwater. The ROD provides for excavation and off-Site

        17
              disposal of other non-VOC contaminants in soils, including semi-volatile organic
        18
              compounds,PCBs and lead, or, where excavation is not feasible, the imposition of
        19
              institutional controls to prevent exposure. The ROD prescribes extraction and
        20

        21    treatment of groundwater for containment and remediation. Chemical in situ

        22    treatment is also prescribed to enhance the treatment of VOCs in groundwater and
        23
              to reduce the potential for other VOC plumes in the vicinity to impact the Site.
        24
              //
        25

        26



                                                        D




                                                       44
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 45 of 61 Page ID
                                  #:3254
             Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 10 of 15 Page ID #:10




         1            24.      The ROD is consistent with CERCLA and the National
         2
               Contingency Plan, 40 C.F.R. Part 300.
         3
                      25.      TCE,PCE,isomers of DCE and DCA; 1,4-dioxane, PAHs,PCBs,
         4
               and lead each have come to be located at the Site.
         5

         6            26.      There were and are "releases" and threatened "releases" of
         7
               hazardous substances from the Site within the meaning of section 101(22) of
         8
               CERCLA,42 U.S.C. § 9601(22), into the environment at and from the Site, and
         9',
               the Site poses numerous threats to human health and the environment.
        10

        11           27.       The Site is a "facility" within the meaning of section 101(9) of

        12     CERCLA,42 U.S.C. § 9601(9) and a "site" within the meaning of Health and
        13
               Safety Code Section 25323.9.
        14
                     28.       Plaintiffs have incurred costs for "response" as that term is defined
        15

        16     in section 101(25) of CERCLA,42 U.S.C. § 9601(25), and Health and Safety

        17     section 25323.3, in taking actions related to the release and/or threatened release o
        18
               hazardous substances at, around, and/or beneath the Site. The Plaintiffs' response
        19
               actions include, but are not limited to, the following activities: investigation;
        20

        21     removal/remediation actions; enforcement/cost recovery; oversight; public

        22     participation; production of written reports and decision documents.
        23
               //
        24

        25     //

        26



                                                         10




                                                         45
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 46 of 61 Page ID
                                  #:3255
                   Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 11 of 15 Page ID #:11




               1                                FIRST CLAIM FOR RELIEF
               2
                           29.        Paragraphs 1-28 are realleged and incorporated herein by reference.
               3
                           30.        Section 106(a)of CERCLA,42 U.S.C. § 9606(a), provides in
               4
                   pertinent part:
               5

              6              In addition to any other action taken by a State or local government,
               7
                                 when the President determines that there may be an imminent and
              8
                             substantial endangerment to the public health or welfare or the
              9
                             environment because of an actual or threatened release of a hazardous
              10

              11             substance from a facility, he may require the Attorney General of the
              12             United States to secure such relief as may be necessary to abate such
              13
                             danger or threat, and the district court ofthe United States in the district
              14
                             in which the threat occurs shall have jurisdiction to grant such relief as
              15

              16             the public interest and the equities of the case may require.

              17
                           31.        By Executive Order 12580 of January 23, 1987, the President's
              18

              19   functions under Section 106(a) of CERCLA,42 U.S.C. § 9606(a), were delegated

             20    to the Administrator of EPA.
             21
                           32.       EPA has determined that there is or may be an imminent and
             22
                   substantial endangerment to the public health or welfare or the environment
             23

             24    because ofthe release and threatened releases of hazardous substances from the

             25    Site.
             26


                                                              11




                                                              46
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 47 of 61 Page ID
                                  #:3256
                Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 12 of 15 Page ID #:12



          1            33.        Pursuant to section 106 of CERCLA,42 U.S.C. § 9606, Defendants
         2
                 each are jointly and severally liable for the injunctive relief to perform the
         3
                 alternatives selected by the United States for the Site.
         4

         5                               SECOND CLAIM FOR RELIEF

         6
                       34.        Paragraphs 1-28 are realleged and incorporated herein by reference.
         7
                       35.        Section 107(a)of CERCLA,42 U.S.C. § 9607(a), provides, in
         8

         9      pertinent part:

        10                   (1)the owner or operator of a vessel or a facility,[and]
        11

        12 I~
                             (2)any person who at the time of disposal of any hazardous substance

        13      owned or operated any facility at which such hazardous substances were disposed
        14 'I
              of,[and]
        15 i

        16                   (3)     any person who by contract, agreement, or otherwise

        17 '~          arranged for disposal or treatment, or arranged with a transporter for
        18
                       transport for disposal or treatment, of hazardous substances owned or
        19
                       possessed by such person, by any other party or entity, at any facility
        20

        21            ...owned or operated by another party or entity and containing such

        22             hazardous substances, and
        23
                             (4) any person who accepts or accepted any hazardous
        24

        25             substances for transport to disposal or treatment facilities ...selected

        26



                                                           12




                                                           47
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 48 of 61 Page ID
                                  #:3257
             Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 13 of 15 Page ID #:13




         1          by such person, from which there is a release, or a threatened release
         2
                    which causes the incurrence of response costs, of a hazardous
         3
                    substance, shall be liable for --
         4

         5                  (A) all costs of removal or remedial action incurred by the United
         6
                    States Government or a State ...not inconsistent with the national
         7
                    contingency plan ...
         8

         9          36.      Each Defendant is a person who by contract, agreement, or

        10   otherwise arranged for disposal or treatment, or arranged with a transporter for
        11
             transport for disposal or treatment, of hazardous substances owned or possessed by
        12
             such person, by any party or entity, at the Site within the meaning of section
        13

        14   107(a)(3) of CERCLA,42 U.S.C. § 9607(a)(3).

        15         37.       Plaintiffs have incurred and will continue to incur costs of removal
        16
             and remedial actions not inconsistent with the National Contingency Plan to
        17
             respond to the release or threatened release of hazardous substances at and from
        18

        19   the Site, within the meaning of sections 101(23),(24)and (25)of CERCLA,

        20   42 U.S.C. §§ 9601(23),(24)and (25).
        21
                   38.         Defendants are jointly and severally liable to Plaintiffs for all
        22
             response costs, including the costs of removal and remedial actions incurred in the
        23

        24   past by Plaintiffs with respect to the Site, plus interest on the response costs,

        25   pursuant to section 107(a) of CERCLA,42 U.S.C. § 9607(a).
        26



                                                        13




                                                        48
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 49 of 61 Page ID
                                  #:3258
             Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 14 of 15 Page ID #:14




         1          39.      Section 113(g)(2) of CERCLA,42 U.S.C. § 9613(g)(2), provides in
         2
             pertinent part that in any action for recovery of costs,"the court shall enter a
         3
             declaratory judgment on liability for response costs or damages that will be
         4
             binding on any subsequent action or actions to recover further response costs or
         5

         6   damages."
         7
                    40.     Pursuant to section 113(g)(2) of CERCLA,42 U.S.C. § 9613(g)(2),
         8
             Plaintiffs are entitled to a declaratory judgment that Defendants are jointly and
         9
             severally liable for further response costs incurred by Plaintiffs in connection with
        10

        11   the Site in any subsequent action or actions by Plaintiffs to recover such costs.

        12                             PRAYER FOR RELIEF
        13

        14          WHEREFORE,Plaintiffs, respectfully request that the Court:
        15          1.    Order Defendants jointly and severally, to perform the remedial
        16
             alternatives selected by the United States for the Site;
        17

        18         2.     Enter judgment against Defendants,jointly and severally, for all
        19   response costs incurred by the United States in connection with the Site, plus
        20
             interest;
        21

        22         3.     Enter judgment against Defendants,jointly and severally, for all
        23
             response costs incurred by DTSC in connection with the Site;
        24

        25

        26


                                                       14




                                                       49
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 50 of 61 Page ID
                                  #:3259
               Case 2:15-cv-09931-AB-FFM Document 1 Filed 12/29/15 Page 15 of 15 Page ID #:15



         1           4.     Award prejudgment interest on the above sums, as provided by
         2
                Section 107(a)of CERCLA,42 U.S.C. § 9607(a);
         3

         4           5.     Enter declaratory judgment against Defendants,jointly and severally,

         5     for all future costs to be incurred by Plaintiffs in connection with the Site; and
         6

         7
                     6.     Grant such other relief as this Court deems just and proper.

         8I,
                                                    Respectfully Submitted,
         9~~

        10                                          FOR THE UNITED STATES OF AMERICA
        11

        12
                                                     /s/ Cheryl A`. Luke
        13                                          CHERYL A.LUKE
        14                                          Environmental Enforcement Section
                                                    Environment and Natural Resources Division
        15                                          U.S. Department of Justice
        16
                                                    FOR THE STATE OF CALIFORNIA
        17                                          DEPARTMENT OF TOXIC SUBSTANCES
                                                    CONTROL
        18

        19

        20                                          /s/ Olivia W. Karlin
                                                    OLIVIA W.KARLIN
        21
                                                     Deputy Attorney General
        22                                           Attorney for the State of California
                                                    Department of Toxic Substances Control
        23

        24

        25

        26


                                                         15




                                                         50
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 51 of 61 Page ID
                                  #:3260




                       EXHIBIT F




                                     51
Case 2:19-cv-03007-AB-PVC Document      381-2 Filed 01/15/21 Page 52 of 61 Page ID
                              CM/ECF - California Central District
                                      #:3261
                                         Query       Reports          Utilities   Help    Log Out

                                                                                  ACCO,(FFMx),CLOSED,DISCOVERY,MANADR

                              UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                       CIVIL DOCKET FOR CASE #: 2:15-cv-09931-AB-FFM


     United States of America et al v. AC Products, Inc. et al                           Date Filed: 12/29/2015
     Assigned to: Judge Andre Birotte Jr                                                 Date Terminated: 04/20/2016
     Referred to: Magistrate Judge Frederick F. Mumm                                     Jury Demand: None
     Related Cases: 2:17-cv-07836-AB-FFM                                                 Nature of Suit: 893 Environmental Matters
                     2:18-cv-00234-AB-FFM                                                Jurisdiction: U.S. Government Plaintiff
                     2:19-cv-03029-AB-FFM
                     2:19-cv-03007-AB-PVC
     Cause: 42:6901 Environmental Cleanup Expenses
     Plaintiff
     United States of America                                             represented by Cheryl A Luke
                                                                                         US Department of Justice
                                                                                         Environmental Enforcement Section
                                                                                         PO Box 7611
                                                                                         Washington, DC 20044-7611
                                                                                         202-514-5466
                                                                                         Fax: 202-616-2427
                                                                                         Email: cheryl.luke@usdoj.gov
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED
     Plaintiff
     State of California, Department of Toxic                             represented by Olivia Karlin
     Substances Control                                                                  CAAG - Office of the Attorney General
                                                                                         California Department of Justice
                                                                                         300 South Spring Street Suite 1700
                                                                                         Los Angeles, CA 90013
                                                                                         213-897-0473
                                                                                         Fax: 213-897-2802
                                                                                         Email: Olivia.Karlin@doj.ca.gov
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED


     V.
     Defendant
     AC Products, Inc.                                                    represented by Daniel E Vineyard
                                                                                         Jackson Walker LLP
                                                                                         1401 McKinney Street Suite 1900
                                                                                         Houston, TX 77010
                                                                                         713-752-4277
                                                                                         Fax: 713-308-4177

    https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?714805042023937-L_1_0-1                                                          1/8




                                                                                  52
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 53 of 61 Page ID
                                  #:3262
    1/12/2021                                                         CM/ECF - California Central District



      Date Filed            #    Docket Text
      12/29/2015             1 COMPLAINT No Fee Required - US Government, filed by Plaintiff United States of
                               America. (Attorney Cheryl A Luke added to party United States of America(pty:pla))
                               (Luke, Cheryl) (Entered: 12/29/2015)
      12/29/2015             2 CIVIL COVER SHEET filed by Plaintiff United States of America. (Luke, Cheryl)
                               (Entered: 12/29/2015)
      12/29/2015             3 NOTICE OF LODGING filed re Complaint (Attorney Civil Case Opening) 1
                               (Attachments: # 1 Consent Decree, # 2 Consent Decree Signature Pages, # 3 Consent
                               Decree Appendix A, # 4 Consent Decree Appendix B, # 5 Consent Decree Appendix C, #
                               6 Consent Decree Appendix D, Part 1, # 7 Consent Decree Appendix D, Part 2, # 8
                               Consent Decree Appendix E, # 9 Consent Decree Appendix F, # 10 Consent Decree
                               Appendix G, # 11 Consent Decree Appendix H, # 12 Consent Decree Appendix I, # 13
                               Consent Decree Appendix J)(Luke, Cheryl) (Entered: 12/29/2015)
      12/29/2015             4 NOTICE OF ASSIGNMENT to District Judge Andre Birotte Jr and Magistrate Judge
                               Frederick F. Mumm. (rn) (Entered: 12/29/2015)
      12/29/2015             5 NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM filed. (rn) (Entered:
                               12/29/2015)
      12/30/2015             6 PROOF OF SERVICE filed by plaintiff United States of America, re Complaint (Attorney
                               Civil Case Opening) 1 served on 12/30/2015. (Luke, Cheryl) (Entered: 12/30/2015)
      01/05/2016             7 NOTICE of Amendment of Prior Filing [Doc. #3] filed by plaintiff United States of
                               America. (Attachments: # 1 Signature page to be inserted in Proposed Consent Decree)
                               (Luke, Cheryl) (Entered: 01/05/2016)
      01/19/2016             8 NOTICE of Appearance filed by attorney Daniel E Vineyard on behalf of Defendants AC
                               Products, Inc., Ashland Inc., Atlantic Richfield Company, Baker Petrolite LLC, Cargill,
                               Incorporated, Castrol Industrial North America Inc., Chemcentral Corp., Chemical Waste
                               Management, Inc., Chevron U.S.A. Inc., Coral Chemical Company, Dunn-Edwards
                               Corporation, Engineered Polymer Solutions, Inc., ExxonMobil Oil Corporation, Hasco Oil
                               Company, Inc., Lonza Inc., Lubricating Specialties Company, Pennzoil-Quaker State
                               Company, Penreco, Quaker Chemical Corporation, SOCO West, Inc., Shell Chemical LP,
                               Shell Oil Company, Southern Counties Oil Co., Texaco Downstream Properties Inc., The
                               Valspar Corporation, Union Oil Company of California, Univar USA Inc. (Attorney Daniel
                               E Vineyard added to party AC Products, Inc.(pty:dft), Attorney Daniel E Vineyard added
                               to party Ashland Inc.(pty:dft), Attorney Daniel E Vineyard added to party Atlantic
                               Richfield Company(pty:dft), Attorney Daniel E Vineyard added to party Baker Petrolite
                               LLC(pty:dft), Attorney Daniel E Vineyard added to party Cargill, Incorporated(pty:dft),
                               Attorney Daniel E Vineyard added to party Castrol Industrial North America Inc.(pty:dft),
                               Attorney Daniel E Vineyard added to party Chemcentral Corp.(pty:dft), Attorney Daniel E
                               Vineyard added to party Chemical Waste Management, Inc.(pty:dft), Attorney Daniel E
                               Vineyard added to party Chevron U.S.A. Inc.(pty:dft), Attorney Daniel E Vineyard added
                               to party Coral Chemical Company(pty:dft), Attorney Daniel E Vineyard added to party
                               Dunn-Edwards Corporation(pty:dft), Attorney Daniel E Vineyard added to party
                               Engineered Polymer Solutions, Inc.(pty:dft), Attorney Daniel E Vineyard added to party
                               ExxonMobil Oil Corporation(pty:dft), Attorney Daniel E Vineyard added to party Hasco
                               Oil Company, Inc.(pty:dft), Attorney Daniel E Vineyard added to party Lonza Inc.
                                                                  53 added to party Lubricating Specialties
                               (pty:dft), Attorney Daniel E Vineyard
                               Company(pty:dft), Attorney Daniel E Vineyard added to party Pennzoil-Quaker State
                               Company(pty:dft), Attorney Daniel E Vineyard added to party Penreco(pty:dft), Attorney
                               Daniel E Vineyard added to party Quaker Chemical Corporation(pty:dft), Attorney Daniel
    https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?714805042023937-L_1_0-1                                            6/8




                                                                              53
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 54 of 61 Page ID
                                  #:3263
    1/12/2021                                                         CM/ECF - California Central District

                                 E Vineyard added to party SOCO West, Inc.(pty:dft), Attorney Daniel E Vineyard added to
                                 party Shell Chemical LP(pty:dft), Attorney Daniel E Vineyard added to party Shell Oil
                                 Company(pty:dft), Attorney Daniel E Vineyard added to party Southern Counties Oil Co.
                                 (pty:dft), Attorney Daniel E Vineyard added to party Texaco Downstream Properties Inc.
                                 (pty:dft), Attorney Daniel E Vineyard added to party The Valspar Corporation(pty:dft),
                                 Attorney Daniel E Vineyard added to party Union Oil Company of California(pty:dft),
                                 Attorney Daniel E Vineyard added to party Univar USA Inc.(pty:dft))(Vineyard, Daniel)
                                 (Entered: 01/19/2016)
      03/02/2016             9 TEXT ONLY ENTRY: (IN CHAMBERS) ORDER by Judge Andre Birotte Jr.: On
                               December 29, 2015, Plaintiffs' lodged a Consent Decree with the Court and requested that
                               the Consent Decree not be entered until further notice (Dkt. No. 3 ). In order to permit the
                               Court to monitor this action, the Court ORDERS Plaintiffs' counsel to file a Status Report
                               by March 18, 2016. IT IS SO ORDERED. THERE IS NO PDF DOCUMENT
                               ASSOCIATED WITH THIS ENTRY. (cb) (Entered: 03/02/2016)
      03/04/2016           10 REQUEST to Approve Consent Judgment UNOPPOSED Request to Enter Consent
                              Decree filed by Plaintiff United States of America. Motion set for hearing on 4/4/2016 at
                              10:00 AM before Judge Andre Birotte Jr. Request set for hearing on 4/4/2016 at 10:00 AM
                              before Judge Andre Birotte Jr. (Attachments: # 1 Memorandum in Support, # 2
                              Declaration of Karen Jurist, # 3 Declaration of Lori Parnass) (Luke, Cheryl) (Entered:
                              03/04/2016)
      03/08/2016           11 NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE:
                              Unopposed Request to Enter Consent Decree 10 . The following error(s) was found: Local
                              Rule 11-8 Memorandum/brief exceeding 10 pages shall contain table of contents. In
                              response to this notice the court may order (1) an amended or correct document to be filed
                              (2) the document stricken or (3) take other action as the court deems appropriate. You need
                              not take any action in response to this notice unless and until the court directs you to do so.
                              (iv) (Entered: 03/08/2016)
      03/18/2016           12 STATUS REPORT filed by Plaintiff United States of America. (Luke, Cheryl) (Entered:
                              03/18/2016)
      03/30/2016           13 (IN CHAMBERS) ORDER TAKING UNOPPOSED REQUEST TO ENTER CONSENT
                              DECREE (DKT. 10 ) UNDER SUBMISSION by Judge Andre Birotte Jr.: The Court has
                              considered the matters raised with respect to the Motion and has concluded that pursuant
                              to Local Rule 7.15, the matter can be decided without oral argument. The Court advises
                              counsel that the Motion, noticed for hearing on April 4, 2016, has been taken under
                              submission and off its motion calendar. No appearance by counsel is necessary. THERE IS
                              NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (cb) TEXT ONLY ENTRY
                              (Entered: 03/30/2016)
      04/20/2016           14 MINUTES [In Chambers] Order Granting Unopposed Request to Enter Consent Decree 10
                              by Judge Andre Birotte Jr. In accordance with the foregoing discussion, the Court finds
                              that the proposed consent decree is adequate, fair, and reasonable and that it furthers the
                              goals of CERCLA. Plaintiffs' request for judicial approval and entry of the Consent Decree
                              is hereby GRANTED. IT IS SO ORDERED. (lom) (Entered: 04/20/2016)
      04/20/2016           15 CONSENT DECREE by Judge Andre Birotte Jr.: The objectives of the Parties in entering
                              into this Consent Decree are to protect public health and welfare and the environment by
                              the design and implementation of response actions at the Cooper Drum Company
                              Superfund Site ("Site") by Performing Settling Defendants, to pay response costs of
                              Plaintiffs, and to resolve the claims of Plaintiffs stated in the Complaint against Settling
                              Defendants. The Remedial Action is being conducted in three phases. EPA has approved
                              work plans submitted by the Performing Settling Defendants for Phase 1 Soil and Phase 1
                              Groundwater and Addenda that described the remedial work to be performed for the soil
    https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?714805042023937-L_1_0-1                                                   7/8




                                                                              54
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 55 of 61 Page ID
                                  #:3264
    1/12/2021                                                         CM/ECF - California Central District

                                 (Operable Unit 2, or "OU2") and groundwater (Operable Unit 1 or "OU1"). Phases 2 and 3
                                 will entail preparation of a single work plan for each phase. The Phase 2 Remedial Action
                                 Work Plan shall include details for an OU1 downgradient containment and treatment
                                 system or the alternative Remedial Action selected by The United States of America, on
                                 behalf of the Administrator of the United States Environmental Protection Agency
                                 ("EPA") in a Consent Decree ROD Amendment after evaluation of monitored natural
                                 attenuation ("MNA") and, if appropriate, the Focused Feasibility Study as set out in the
                                 SOW. The Phase 3 Remedial Action Work Plan shall include details for OU2 soil
                                 excavation and disposal. In order to ensure the full and final completion of the Work,
                                 Performing Settling Defendants shall establish and maintain a performance guarantee,
                                 initially in the amount of $15,000,000.00, for the benefit of the EPA. Within 30 days after
                                 the Effective Date, Performing Settling Defendants shall pay to EPA $2,617,266.14 in
                                 payment for Past Response Costs and to the State of California Department of Toxic
                                 Substances Control ("DTSC") $53,599.49 in payment for Past Response Costs. Upon entry
                                 of this Consent Decree, Unilateral Order 2009-07 is terminated as to such Settling
                                 Defendants. Upon approval and entry of this Consent Decree by the Court, this Consent
                                 Decree shall constitute a final judgment between and among the United States, DTSC and
                                 Settling Defendants. The Court enters this judgment as a final judgment under Federal
                                 Rules of Civil Procedure 54 and 58. See document for further details. ( MD JS-6. Case
                                 Terminated ) (gk) (Entered: 04/21/2016)




    https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?714805042023937-L_1_0-1                                                8/8




                                                                              55
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 56 of 61 Page ID
                                  #:3265




                       EXHIBIT *




                                     56
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 57 of 61 Page ID
                                  #:3266
          Case 2:17-cv-07836-AB-FFM Document 14 Filed 12/21/17 Page 1 of 38 Page ID #:120
                                                                                   JS-6
           1   JEFFREY H. WOOD
           2   Acting Assistant Attorney General
               Environment and Natural Resources Division
           3   CHERYL ANN LUKE
           4   E-mail:cheryl.luke@usdoj.gov
               Virginia State Bar No. 26331
           5
               Environmental Enforcement Section
           6   Environment and Natural Resources Division
           7
               U.S. Department of Justice
               P.O. Box 7611
           8   Washington, DC 20044-7611
           9   Tel. (202) 514-5466
          10
                               IN THE UNITED STATES DISTRICT COURT
          11
          12
                             FOR THE CENTRAL DISTRICT OF CALIFORNIA

          13
          14   UNITED STATES OF AMERICA,
          15                 Plaintiff,
          16                                                Civ. A. No. 2:17-cv-7836
                        v.
          17
          18   COOPER LIVING TRUST,
          19   COOPER PROPERTIES, LP,
          20                 Defendants.
          21
          22
          23
          24
                                           CONSENT DECREE
          25
          26
          27
          28




                                                 57
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 58 of 61 Page ID
                                  #:3267
          Case 2:17-cv-07836-AB-FFM Document 14 Filed 12/21/17 Page 2 of 38 Page ID #:121




           1                                              TABLE OF CONTENTS
           2
               I.       Background...................................................................................................... 1
           3
               II.      Jurisdiction....................................................................................................... 3
           4
               III.     Parties Bound................................................................................................... 4
           5
               IV.      Definitions .......................................................................................................4
           6
           7
               V.       Statement of Purpose.......................................................................................8

           8   VI.      Payment by Settling Defendants ...................................................................10
           9   VII. Failure to Comply with Consent Decree Requirements................................11
          10   VIII. Access and Institutional Controls.................................................................. 12
          11   IX.      Covenant by Plaintiff..................................................................................... 17
          12   X.       Reservation of Rights .................................................................................... 18
          13   XI.      Covenants by Settling Defendants ................................................................ 20
          14   XII. Effect of Settlement: Contribution Protection............................................... 22
          15   XIII. Access to Information.................................................................................... 24
          16
               XIV. Retention of Records ..................................................................................... 26
          17
               XV. Notices and Submissions............................................................................... 27
          18
               XVI. Retention of Jurisdiction................................................................................ 28
          19
               XVII. Appendices .................................................................................................... 29
          20
               XVIII. Lodging and Opportunity for Public Comment........................................... 29
          21
               XIX. Signatories/Service ........................................................................................ 29
          22
               XX. Termination Order ......................................................................................... 31
          23
          24
               XXI. Final Judgment .............................................................................................. 31

          25
          26
          27
          28

                                                                             ii




                                                                       58
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 59 of 61 Page ID
                                  #:3268
          Case 2:17-cv-07836-AB-FFM Document 14 Filed 12/21/17 Page 3 of 38 Page ID #:122




           1                                      I. Background
           2
                       A.   The United States of America (“United States” or “Plaintiff”), on
           3
           4   behalf of the Administrator of the United States Environmental Protection Agency
           5
               (“EPA”), has concurrently filed a complaint in this matter pursuant to Sections 106
           6
           7
               and 107 of the Comprehensive Environmental Response, Compensation, and

           8   Liability Act (“CERCLA”), 42 U.S.C. §§ 9606, 9607 against Cooper Living Trust
           9
               and Cooper Properties, LP (“Settling Defendants”).
          10
          11           B.   The United States in its complaint seeks, inter alia, payment of costs
          12
               incurred by EPA for response actions taken or to be taken in connection with the
          13
          14   release or threatened release of hazardous substances at and from the Cooper Drum
          15   Company Superfund Site in South Gate, Los Angeles County, California (the
          16
               “Site”), and performance by defendants of certain further response actions at the
          17
          18   Site.
          19
                       C.   Settling Defendants do not admit any liability to Plaintiff arising out
          20
          21   of the transactions or occurrences alleged in the complaint, nor do they
          22
               acknowledge that the release or threatened release of hazardous substances at or
          23
          24
               from the Site constitutes an imminent or substantial endangerment to the public

          25   health or welfare or the environment.
          26
                       D.   A Unilateral Administrative Order No. 2009-07 (the “Order”) was
          27
          28   issued on February 11, 2009 to the Settling Defendants and other responsible
                                                            1




                                                       59
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 60 of 61 Page ID
                                  #:3269
           Case 2:17-cv-07836-AB-FFM Document 14 Filed 12/21/17 Page 4 of 38 Page ID #:123




            1   parties in order to implement the Record of Decision (“ROD”) for the Cooper
            2
                Drum Site. A group of responsible parties (the “performing parties”) conducted the
            3
            4   remedial action under the Order. A Consent Decree entered on April 20, 2016
            5
                terminated the Order as to the performing parties. The Settling Defendants were
            6
            7
                not performing parties and have remained subject to the Order. The Order is being

            8   terminated with regard to the Settling Defendants pursuant to Section XX of this
            9
                Consent Decree.
           10
           11         E.     The Site occupies one of two parcels of land owned by Settling
           12
                Defendants. Settling Defendant Cooper Living Trust is the owner of the parcel
           13
           14   which includes the Site, known as Assessor’s Parcel No. 6222-005-032 in the
           15   records of Los Angeles County, California (the “Trust Parcel”). Settling
           16
                Defendants Cooper Living Trust and Cooper Properties, LP are the owners of the
           17
           18   parcel adjacent to the Superfund Site, known as Assessor’s Parcel No. 6222-005-
           19
                031 in the records of Los Angeles County, California (the “Property”). The Lot
           20
           21   Lines of the Trust Parcel and the Property (collectively, “the Parcels”) were
           22
                adjusted in 2015 by City of South Gate, California Lot Line Adjustment No. 93.
           23
           24
                The Trust Parcel, as so adjusted, contains the real property upon which the drum

           25   reconditioning operations from which hazardous substances allegedly have been
           26
                released were formerly conducted and at which the remedial action for the Site is
           27
           28   being conducted. The Property, as so adjusted, is subject to a contract for sale and
                                                          2




                                                     60
Case 2:19-cv-03007-AB-PVC Document 381-2 Filed 01/15/21 Page 61 of 61 Page ID
                                  #:3270



                                   1                              CERTIFICATE OF SERVICE
                                   2            I certify that on January 15, 2021, I caused the foregoing SELECTED
                                   3   EXCERPTS FROM DOCUMENTS IN REQUEST FOR JUDICIAL NOTICE
                                   4   to be electronically filed with the Clerk of the Court using the CM/ECF system,
                                   5   which will send notifications of such filings to all parties.
                                   6
                                   7   Dated: January 15, 2021                        LOEB & LOEB LLP
                                   8
                                   9                                                  By:
                                                                                            Albert M. Cohen
                                10
                                11
                                12
                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28

           Loeb & Loeb
     A Limited Liability Partnership
                                       20197966.1                                                         CERTIFICATE OF SERVICE
         Including Professional        236258-10001                                                    CASE NO. 2:19-cv-03007-AB-JPR
              Corporations




                                                                            61
